Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/27/2021 and 8/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show descriptive labels as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 16 recites “... wherein the halftone mountains for the same colour in each two detection zones are equal to each other”, claim 20 recites “... the modified matrix images for halftones are provided in the range of 40 to 90%” and claim 21 recites “... the modified matrix images for halftones are provided in the range of 50 to 80%.”
The disclosure is objected to because of the following informalities: page 11 line 20 is missing a period at the end of the paragraph.  
Appropriate correction is required.

Claim Objections
Claim 19 is objected to because of the following informalities:  “different colours different from each other” is improper grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 12 recites “... the associated halftone plane of the halftone mountain is modified in the detection zone in a predetermined manner for a plurality of tone values of halftone dots to be printed.”  There appears to be no specific direction provided in the disclosure discussing the predetermined manner the halftone plane is modified in the detection zone for the plurality of tone values of the halftones to be printed.  There are no identifiable working examples provided nor specific direction provided by the inventors.  The disclosure discusses where the RIP process is modified according to the invention [see specification page 23], however, the disclosure does not appear to specify any specific modified process by the RIP.  Based on an apparent lack of clarity and disclosure, arriving at the intended outcome would require undue experimentation to practice the claimed invention.  Therefore, the disclosure does not satisfy the enablement requirement.  Independent claim 22 is similarly rejected.  Dependent claims 13-21, 23 and 24 are rejected based on their dependency for failing to remedy the deficiency of their respective independent claim.
Claims 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 recites “...the modified matrix images for halftones are provided in the range of 40 to 90%;” claim 21 recites “... the modified matrix images for halftones are provided in the range of 50 to 80%.”  There is no apparent disclosure discussing what is meant by these limitations.  The disclosure as filed states on page 11:
The halftone dot shapes of an asymmetrical halftone mountain in the form of a bar, an L or U shape, etc., which deviate from the usual symmetrical halftone dot shapes (round-square, round, ellipsoidal), while retaining the specified gray tone at the microscopic level, exhibit a characteristic pattern when viewed over many halftone cells, which stands quasi as a fingerprint for the original print. The original printed with such a print master naturally deviates from the print master, e.g. the lasered printing plate for offset printing, insofar as the printed dots appear expanded and blurred. The original retains its characteristic halftone dot pattern for gray values in the range of 40 to 90%, preferably 50 to 80%. The halftone dot pattern thus generated in the medium to medium-light gray tone range provides the basis for the following authentication step. A scan of the original print and the printout of the scan result in a recognizable leveling of the halftone dot shapes so that the (illegal) copy no longer has the characteristic halftone dot pattern.
However, there is nothing in this disclosed portion, that discusses the claimed modified matrix images for halftones being provided in such ranges.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 12-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 15-19 and 22 recite a “halftone mountain(s).”  It is unclear what specifically this is intended to represent.  As best understood, it appears a halftone mountain is a halftone threshold matrix or screen [see specification page 7].  For purposes of examination, the Examiner considers the “halftone mountain” to be representative of a halftone threshold matrix or halftone screen.  Dependent claims 13, 14, 20, 21, 23 and 24 are rejected based on their dependency for failing to remedy the deficiency of their respective independent claim.
Claim 12 recites “... the associated halftone plane of the halftone mountain is modified in the detection zone in a predetermined manner for a plurality of tone values of halftone dots to be printed.”  It is unclear and indefinite how this limitation is being executed.  How is the halftone plane modified?  What is the predetermined manner?  For purposes of examination, the Examiner interprets this limitation to mean varying the adjustments via the watermark signal in terms of the pixel area.  Independent claim 22 is similarly rejected.  Dependent claims 13-21, 23 and 24 are rejected based on their dependency for failing to remedy the deficiency of their respective independent claim.
Claim 12 recites “... each halftone cell” in lines 6 and 9.  It is indefinite whether the second instantiation is intended to actually be the “each halftone cell” previously instantiated in line 6.  For purposes of examination, the Examiner interprets the second instantiation to be the same “each halftone cell” already instantiated.  Claims 13-21 are rejected for failing to remedy the deficiency of claim 12 from which they depend.
Claim 13 recites “... a plurality of tone values.”  It is unclear and indefinite whether this plurality of tone values is to represent a different instantiation or it to be represented by the “plurality of tone values” already instantiated in claim 12 from which claim 13 depends.  For purposes of examination, the Examiner considers this to be intended to be the same as already instantiated in claim 12.
Claim 14 recites “the matrix images.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “a halftone mountain.”  It is unclear and indefinite whether this halftone mountain is to represent a different instantiation or it to be represented by the “halftone mountain” already instantiated in claim 12 from which claim 15 ultimately depends.  For purposes of examination, the Examiner considers this to be intended to be the same as already instantiated in claim 12.
Claims 16-19 recites "the halftone mountains."  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “... wherein the halftone mountains for the same colour in each two detection zones are equal to each other.”  It is indefinite as to the intent of this limitation.  Only a single halftone mountain is instantiated in claim 12 from which claim 16 depends.  In what case wouldn’t the color of this mountain be equal since already the same halftone mountain?  Wouldn’t the same color defined by that mountain be the same regardless where it was utilized in the image?  For purposes of examination, the Examiner interprets that utilizing the same color and using the same mountain structure necessarily results in an equality condition.
Claim 17 recites “... wherein two or more detection zones are provided, wherein the halftone mountains for the same colour in each two detection zones are different from each other.”  It is unclear and indefinite as to what the intent of this limitation.  The disclosure does not provide by what metric “different” is to be judged.  Specifically, only a single halftone mountain is instantiated in claim 12 from which claim 17 depends.  In what case would the color of this mountain be different based on the detection zone with only a single mountain being claimed with no explicit disclosure of more than one color and thus necessarily the same?
Claim 18 recites “... wherein the halftone mountains for different colours are the same.” It is unclear and indefinite as to the intent this limitation.  Specifically, only a single halftone mountain is instantiated in claim 12 from which claim 18 depends.  Is the intent of the claim to be that the halftone matrix structure be the same for each color?  If the mountain structure instantiated in claim 12 is representative of each of the halftone planes, wouldn’t it necessarily follow that no matter a colorant applied, the structure would necessarily be the same?  For purposes of examination, the Examiner interprets the intent of claim 18 to mean each colorant uses the same halftone structure.
Claim 19 recites “... wherein the halftone mountains for different colours are different from each other.”  It is indefinite as to the intent of this limitation.  Only a single halftone mountain is instantiated in claim 12 from which claim 19 depends.  In what case would different colors using this mountain be different from each other?  If there are different colors, wouldn’t the halftone mountain, as instantiated in claim 12, necessarily be different from each other by virtue of utilizing different colorants that aren’t the same color?
Claims 20 and 21 recites the limitation "the modified matrix images” and “halftones.”  There is insufficient antecedent basis for these limitations in the claims.
Claim 20 recites “... the modified matrix images for halftones are provided in the range of 40 to 90%” and claim 21 recites “... the modified matrix images for halftones are provided in the range of 50 to 80%.”  It is indefinite and unclear what is being intended in claims 20 and 21.  As discussed above, there is no clear or obvious disclosure for these limitations.  What are the modified matrix images for halftones?  How are these modified matrix images for halftones assessed to fall in a particular range?  Are these modified matrix images for halftones different than the claimed than a halftone plane of the halftone mountain as claimed in claim 12?  For purposes of examination, the Examiner interprets the claim to mean that at the embedding location, a tweak parameter is applied relative to the host’s original ink coverage in an image area.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-17 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filler et al., (US Pub 20170024845) in view of Veis (US Pub 20180152596).
Claim 12: Filler discloses a method of printing authentication indicators by applying an at least amplitude-modulated halftone print in a detection zone to an object [Each element is an amplitude adjustment [interpreted as AM halftone] at embedding location at this resolution ... watermark for authentication application, p0051-0052], comprising: 
providing a halftone mountain having a plurality of halftone planes, wherein individual tone values of the halftone print are associated to the halftone planes for a halftone dot to be printed [inputs are a host image and a reference digital watermark signal ... typically is comprised of layers, e.g., corresponding to color separations, such as CMYK, spot colors, or other design features ... One example of a process color tint is a tint comprised of 4% C, 2% M, 2% Y, which is suitable for near white or blank areas. Another example of a process color tint is one that is used to approximate spot colors. A spot color area in a design file may be screened back and combined with a process color tint, such that the area matches the original color prior to screening back the spot color. The spot color area may also be approximated with a different spot color and process color tint combination, p0026, p0050, p0054 & p0127], 
providing adjoining halftone cells in the detection zone, wherein each halftone cell comprises a plurality of printable halftone elements, which halftone elements are arranged in a matrix [For robust signaling, each element of the watermark signal maps to an array of neighboring pixel locations in the host image ... in the case of applying a watermark specified at 75 DPI to a host image at 300 DPI, each watermark embedding location at 75 DPI corresponds to 4×4 block of neighboring pixels at 300 DPI, p0023 & p0053], 
printing a halftone dot in each halftone cell from the matrix of printable halftone elements [The press 4 includes a processing unit 6, which in some of our methodologies, is used to write modified pixels into memory, where a rasterized version of a host image is stored, to create a rasterized image with a unique payload embedded in it. The imager 8 applies this rasterized image to a print medium. In digital presses, the imager creates the printed image directly from the digital data stored in memory of the press. The image output is updated per printed piece by updating the rasterized image in the memory of the press, p0022 & p0027], 
wherein the associated halftone plane of the halftone mountain is modified in the detection zone in a predetermined manner for a plurality of tone values of halftone dots to be printed [referred to the watermark signal element as a “bump” which has a size in terms of the watermark resolution relative to the target image resolution (e.g., 75 DPI watermark signal at 300 DPI image is bump size 4, corresponding to host image/watermark resolution ratio, 300/75). The bump size corresponds to the size of an embedding location of a watermark signal element, in terms of pixel area and resolution of the host image. The watermark signal adjustments bump may be shaped by varying the adjustments over corresponding pixels of the host embedding location, p0054], and 
wherein a predetermined matrix image of the halftone elements to be printed is assigned to it while the tone value of the print remains constant [the embedding parameters control the adjustment to encode a watermark signal at an embedding location that is determined based on minimizing the color match and watermark error [i.e. to maintain tone value]. As described in Ser. No. 14/616,686, different weights may be applied to color match and watermark error, p0110].
Although Filler suggests a plurality of halftone planes, Filler does not explicitly disclose halftone mountain having a plurality of halftone planes with individual tone values.
Veis discloses in a related system from the same field of endeavor [Abstract] providing a halftone mountain having a plurality of halftone planes, wherein individual tone values of the halftone print are associated to the halftone planes for a halftone dot to be printed [the first threshold matrix is configured as an array 602 comprising a plurality of cells Pi corresponding to respective pixels in the halftone [i.e. halftone mountain]. Each cell defines a grayscale threshold value which is used to determine whether the corresponding pixel should be assigned an active or an inactive state. In this respect, the plurality of cells Pi define grayscale threshold values in the range 1 to 64 corresponding to 64 distinct grayscale levels [i.e. plurality of halftone planes with different tone values]. Thus, for a given grayscale level resulting from the color separation process, the first threshold matrix 600 [e.g. halftone mountain] may be used to determine which cells should be assigned to an active state, p0038-0040].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in the invention of Filler a halftone mountain having a plurality of halftone planes, wherein individual tone values of the halftone print are associated to the halftone planes for a halftone dot to be printed as disclosed by Veis because a different halftone matrix tone can be utilized depending on the grayscale value to be applied in the printed product to reduce visible image artifacts as discussed by Veis in at least paragraphs 0020 and 0037-0039.

Claim 13: Filler in view of Veis discloses the method according to claim 12, wherein the halftone planes for a plurality of tone values deviate from 0% and 100% with respect to the dot symmetry of the tone values [Some host images have variable image content in plural color separations. Embedding in these images employs visibility modeling to adapt the watermark signal based on visibility constraints [e.g. tone constraint of the host image] and exploit information carrying capacity and hiding capacity of color channels. Some include designs printed with one or more spot colors, which pose particular challenges in terms of controlling color matching and color error due to process color modifications (in C, M, and Y) to encode the watermark. Others have areas with little host image content (e.g., blank areas [i.e. 0%] or solid patches [i.e. 100%] of color), and for these, embedder tools for color matching and encoding watermarked tints [i.e. varying watermark signal’s gradation (deviations) from 0% to 100% according to the host image content] or encoding sparse marks are used to insert blocks of watermarked tint or sparse signal over the host image in one or more color separations. In the description of embodiments, we elaborate on use of these various alternative methods in the VDP printing press environment, p0050].

Claim 14: Filler in view of Veis discloses the method according to claim 12, wherein the distribution of the halftone elements for a predetermined tone value in the matrix of a halftone cell is selected from the matrix images of a distribution group comprising a corner of a halftone cell, an edge line of a halftone cell, a C-shape, an L-shape, a T-shape or a non-point symmetric and non-axis symmetric printing form [adjustment for the watermark signal may be converted to a curved or shaped function (digitized in the digital domain) that varies corresponding to location within the array of neighboring pixel locations in the host image. For example, some implementations taper the amplitude of the watermark signal at the outer portion of an embedding location. Some implementations also shape the watermark signal so that it approximates a continuous change across boundaries [interpreted to occur at an edge line of a halftone cell] of embedding locations, p0053].

Claim 15: Filler in view of Veis discloses the method according to claim 14, wherein the distribution of the halftone elements in a halftone mountain changes from the tone value 100% to the tone value 0% from the dot-symmetric solid print via a first matrix image from said distribution group to at least a second different matrix image from said distribution group [Some host images have variable image content in plural color separations. Embedding in these images employs visibility modeling to adapt the watermark signal based on visibility constraints [e.g. tone constraint of the host image] and exploit information carrying capacity and hiding capacity of color channels. Some include designs printed with one or more spot colors, which pose particular challenges in terms of controlling color matching and color error due to process color modifications (in C, M, and Y) to encode the watermark. Others have areas with little host image content (e.g., blank areas [i.e. 0%] or solid patches [i.e. 100%] of color), and for these, embedder tools for color matching and encoding watermarked tints [i.e. varying watermark signal’s gradation (deviations) from 0% to 100% according to the host image content] or encoding sparse marks are used to insert blocks of watermarked tint or sparse signal over the host image in one or more color separations. In the description of embodiments, we elaborate on use of these various alternative methods in the VDP printing press environment ... the halftone dot pattern may be altered (e.g., by adding, removing, growing, shrinking and/or changing position of dots (e.g., halftone dot clusters or screens) [interpreted as utilizing a difference matrix pattern]. Also, line screen structures may be altered to encode a bump by increasing or decreasing the line structure corresponding to ink application at the embedding location, p0050 & p0054].
Although Filler suggests a plurality of halftone planes, Filler does not explicitly disclose halftone mountain or any particular matrix arrangement when altering the halftone pattern.
	Veis discloses the halftone mountain changes the tone value [the first threshold matrix is configured as an array 602 comprising a plurality of cells Pi corresponding to respective pixels in the halftone. Each cell defines a grayscale threshold value which is used to determine whether the corresponding pixel should be assigned an active or an inactive state. In this respect, the plurality of cells Pi define grayscale threshold values in the range 1 to 64 corresponding to 64 distinct grayscale levels [i.e. plurality of halftone planes with different tone values]. Thus, for a given grayscale level resulting from the color separation process, the first threshold matrix 600 [e.g. halftone mountain] may be used to determine which cells should be assigned to an active state and as shown in at least Figure 6, p0038-0040] from the dot-symmetric solid print via a first matrix image from said distribution group to at least a second different matrix image from said distribution group [FIG. 7 shows an example of generating a halftone comprising a first region corresponding to a cyan colorant a second region corresponding to a magenta colorant, using a threshold matrix such as the first threshold matrix 600 and the second threshold matrix 610 described above with reference to FIGS. 6A and 6B, p0038-0040].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in the invention of Filler the distribution of the halftone elements in a halftone mountain changes the tone value from the dot-symmetric solid print via a first matrix image from said distribution group to at least a second different matrix image from said distribution group as disclosed by Veis because a different halftone matrix tone can be utilized depending on the grayscale value to be applied in the printed product to reduce visible image artifacts as discussed by Veis in at least paragraphs 0020 and 0037-0039.

Claim 16: Filler discloses the method according to claim 12, wherein two or more detection zones are provided [i.e. embedding locations, p0047], wherein the halftone mountains for the same colour in each two detection zones are equal to each other [The initial watermark adjustments are computed, for example, by generating a watermark signal with uniform signal strength across the image [i.e. equal]. These adjustments are then scaled to limit them to a visibility constraint, such as a constraint where the visibility of the adjustment is equalized across the image via the above shaping according to the visibility map, p0047].
Filler does not appear to explicitly disclose halftone mountains.
Although Filler suggests a plurality of halftone planes, Filler does not explicitly disclose the halftone mountain.
Veis discloses providing a halftone mountain [the first threshold matrix is configured as an array 602 comprising a plurality of cells Pi corresponding to respective pixels in the halftone [i.e. halftone mountain]. Each cell defines a grayscale threshold value which is used to determine whether the corresponding pixel should be assigned an active or an inactive state. In this respect, the plurality of cells Pi define grayscale threshold values in the range 1 to 64 corresponding to 64 distinct grayscale levels [i.e. plurality of halftone planes with different tone values]. Thus, for a given grayscale level resulting from the color separation process, the first threshold matrix 600 [e.g. halftone mountain] may be used to determine which cells should be assigned to an active state, p0038-0040].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in the invention of Filler a halftone mountain as disclosed by Veis because a different halftone matrix tone can be utilized depending on the grayscale value to be applied in the printed product to reduce visible image artifacts as discussed by Veis in at least paragraphs 0020 and 0037-0039.

Claim 17: Filler discloses the method according to claim 12, wherein two or more detection zones are provided, wherein the halftone mountains for the same colour in each two detection zones are different from each other [The initial watermark adjustments are computed, for example, by generating a watermark signal with uniform signal strength across the image [i.e. equal]. These adjustments are then scaled to limit them to a visibility constraint, such as a constraint where the visibility of the adjustment is equalized across the image via the above shaping according to the visibility map. Alternatively or additionally, the visibility may be limited to a threshold, such as threshold on the color difference metric, which in turn, places a limit on the amplitude of the adjustment at the embedding locations [interpreted as the color is adjusted according to a color difference metric at the embedding location that may be different from the initial signal], p0047].
Although Filler suggests a plurality of halftone planes, Filler does not explicitly disclose the halftone mountain.
Veis discloses providing a halftone mountain [the first threshold matrix is configured as an array 602 comprising a plurality of cells Pi corresponding to respective pixels in the halftone [i.e. halftone mountain]. Each cell defines a grayscale threshold value which is used to determine whether the corresponding pixel should be assigned an active or an inactive state. In this respect, the plurality of cells Pi define grayscale threshold values in the range 1 to 64 corresponding to 64 distinct grayscale levels [i.e. plurality of halftone planes with different tone values]. Thus, for a given grayscale level resulting from the color separation process, the first threshold matrix 600 [e.g. halftone mountain] may be used to determine which cells should be assigned to an active state, p0038-0040].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in the invention of Filler a halftone mountain as disclosed by Veis because a different halftone matrix tone can be utilized depending on the grayscale value to be applied in the printed product to reduce visible image artifacts as discussed by Veis in at least paragraphs 0020 and 0037-0039.

Claim 20: Filler in view of Veis discloses the method according to claim 12, wherein the modified matrix images for halftones are provided in the range of 40 to 90% [optimization strategy is to pick payloads (symbols) that are minimally distant from each other, minimizing the number of pixels that need to be changed. Doing so may be achieved by a gradient descent algorithm to find the global minimum among two axes (minimal pixel changes and minimally acceptable symbol distance being the two axes) ... middle group of pixels is an adjustment with approximately 10% less ink (a 10% tweak). The right group has the opposite adjustment. The amount of the adjustment is specified by the embedding parameter for the embedding location. As noted, this may be a scale factor (e.g., +/−10% in this case) ... e.g. a 2 by 2 array of embedding locations, which are adjusted 10% relative to an original 50% ink coverage of a host image area ... Upper left and lower right regions have ink coverage reduced, whereas upper right and lower left have ink coverage increased 10% relative to the 50% original host image. Specifically, pixel area 17 shows an embedding location with 10% reduction, whereas pixel area 18 has a 10% increase in coverage, p0078-0080].

Claim 21: Filler in view of Veis discloses the method according to claim 20, wherein the modified matrix images for halftones are provided in the range of 50 to 80% [optimization strategy is to pick payloads (symbols) that are minimally distant from each other, minimizing the number of pixels that need to be changed. Doing so may be achieved by a gradient descent algorithm to find the global minimum among two axes (minimal pixel changes and minimally acceptable symbol distance being the two axes) ... middle group of pixels is an adjustment with approximately 10% less ink (a 10% tweak). The right group has the opposite adjustment. The amount of the adjustment is specified by the embedding parameter for the embedding location. As noted, this may be a scale factor (e.g., +/−10% in this case) ... e.g. a 2 by 2 array of embedding locations, which are adjusted 10% relative to an original 50% ink coverage of a host image area ... Upper left and lower right regions have ink coverage reduced, whereas upper right and lower left have ink coverage increased 10% relative to the 50% original host image. Specifically, pixel area 17 shows an embedding location with 10% reduction, whereas pixel area 18 has a 10% increase in coverage, p0078-0080].

Claim 22: Filler discloses an authenticating method of a printed object, wherein an at least amplitude-modulated halftone print in a detection zone is printed on this object [Each element is an amplitude adjustment [interpreted as AM halftone] at embedding location at this resolution ... watermark for authentication application, p0051-0052], comprising: 
providing a portable image capture device having a microprocessor for executing an authentication program and having access to print data relating to the printed object [To authenticate the object, a hash is extracted from image captured of the object (e.g., smartphone or other image capture device). This hash is then compared with one fetched from the database using the unique payload extracted from an image of a suspect object, or one conveyed in the watermark payload of that suspect object, p0117], 
storing in the print data [above VDP methodologies are particularly suited for either embedding an encrypted hash in a variable payload within each printed piece, or embedding a variable payload that is indexed to the database entry storing the encrypted hash, p0117]: 
data relating to a halftone mountain having a plurality of halftone planes, wherein individual tone values of the halftone print are associated to the halftone planes for a halftone dot to be printed [inputs are a host image and a reference digital watermark signal ... typically is comprised of layers, e.g., corresponding to color separations, such as CMYK, spot colors, or other design features, p0026, p0050 & p0054], 
data relating to adjoining halftone cells in the detection zone, wherein each halftone cell comprises a plurality of printable halftone elements, which halftone elements are arranged in a matrix [For robust signaling, each element of the watermark signal maps to an array of neighboring pixel locations in the host image ... in the case of applying a watermark specified at 75 DPI to a host image at 300 DPI, each watermark embedding location at 75 DPI corresponds to 4×4 block of neighboring pixels at 300 DPI, p0023 & p0053], 
data relating to the printed halftone dots in the halftone cells from the matrix of printable halftone elements [The press 4 includes a processing unit 6, which in some of our methodologies, is used to write modified pixels into memory, where a rasterized version of a host image is stored, to create a rasterized image with a unique payload embedded in it. The imager 8 applies this rasterized image to a print medium. In digital presses, the imager creates the printed image directly from the digital data stored in memory of the press. The image output is updated per printed piece by updating the rasterized image in the memory of the press, p0022 & p0027], 
data relating to the predetermined modification, for a plurality of tone values of printed halftone dots, of the associated halftone plane of the halftone mountain in the detection zone [referred to the watermark signal element as a “bump” which has a size in terms of the watermark resolution relative to the target image resolution (e.g., 75 DPI watermark signal at 300 DPI image is bump size 4, corresponding to host image/watermark resolution ratio, 300/75). The bump size corresponds to the size of an embedding location of a watermark signal element, in terms of pixel area and resolution of the host image. The watermark signal adjustments bump may be shaped by varying the adjustments over corresponding pixels of the host embedding location, p0054], wherein a predetermined matrix image of the halftone elements to be printed is assigned to it while the tone value of the print remains constant [the embedding parameters control the adjustment to encode a watermark signal at an embedding location that is determined based on minimizing the color match and watermark error [i.e. to maintain tone value]. As described in Ser. No. 14/616,686, different weights may be applied to color match and watermark error, p0110], 
taking an image of a detection zone of the printed object [Note: this limitation and the following limitations are not given patentable weight because they do not have a relationship to the method actively carried out in the step of storing of print data because these limitations are not print data.  See MPEP 2111.05], wherein the associated halftone plane of the halftone mountain is modified in the detection zone in a predetermined manner for a plurality of tone values of halftone dots to be printed, and selecting a predetermined number of halftone dots in said detection zone from the image of the printed object, determining a print image of the detection zone predetermined from the halftone mountain data for a predetermined number of halftone dots of the printed object from said detection zone for a plurality of tone values, providing a computer program for identifying captured halftone dots from the image of the detection zone of the printed object, providing a computer program for comparing the captured halftone dots with the print image predetermined from the halftone mountain data for the plurality of predetermined tone values, comparing the taken print image of said halftone dots with the print images predetermined from the halftone mountain data for the same tone value, and deciding on the basis of the comparison whether or not there is an original print on the printed object.
Although Filler suggests a plurality of halftone planes, Filler does not explicitly disclose halftone mountain having a plurality of halftone planes with individual tone values.
Veis discloses in a related system from the same field of endeavor [Abstract] providing a halftone mountain having a plurality of halftone planes, wherein individual tone values of the halftone print are associated to the halftone planes for a halftone dot to be printed [the first threshold matrix is configured as an array 602 comprising a plurality of cells Pi corresponding to respective pixels in the halftone. Each cell defines a grayscale threshold value which is used to determine whether the corresponding pixel should be assigned an active or an inactive state. In this respect, the plurality of cells Pi define grayscale threshold values in the range 1 to 64 corresponding to 64 distinct grayscale levels [i.e. plurality of halftone planes with different tone values]. Thus, for a given grayscale level resulting from the color separation process, the first threshold matrix 600 [e.g. halftone mountain] may be used to determine which cells should be assigned to an active state, p0038-0040].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in the invention of Filler a halftone mountain having a plurality of halftone planes, wherein individual tone values of the halftone print are associated to the halftone planes for a halftone dot to be printed as disclosed by Veis because a different halftone matrix tone can be utilized depending on the grayscale value to be applied in the printed product to reduce visible image artifacts as discussed by Veis in at least paragraphs 0020 and 0037-0039.

Claim 23: the authentication method according to claim 22, wherein different halftone dots to be compared are randomly or predeterminedly selected from the detection zone for the comparison [Note: this limitation is not given patentable weight because it is referring to limitations in claim 22 that are also not given patentable weight.  See MPEP 2111.05].

Claim 24: the authentication method according to claim 22, wherein different colours to be compared are randomly or predeterminedly selected from the detection zone for the comparison [Note: this limitation is not given patentable weight because it is referring to limitations in claim 22 that are also not given patentable weight.  See MPEP 2111.05].

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filler et al., (US Pub 20170024845) in view of Veis (US Pub 20180152596) and in further view of Pritchard (The Print Guide, 5/24/2009).
Claim 18: Filler in view of Veis discloses the method according to claim 12.
Filler does not appear to explicitly disclose wherein the halftone mountains for different colours are the same.
Veis discloses providing a halftone mountain [the first threshold matrix is configured as an array 602 comprising a plurality of cells Pi corresponding to respective pixels in the halftone [i.e. halftone mountain]. Each cell defines a grayscale threshold value which is used to determine whether the corresponding pixel should be assigned an active or an inactive state. In this respect, the plurality of cells Pi define grayscale threshold values in the range 1 to 64 corresponding to 64 distinct grayscale levels [i.e. plurality of halftone planes with different tone values]. Thus, for a given grayscale level resulting from the color separation process, the first threshold matrix 600 [e.g. halftone mountain] may be used to determine which cells should be assigned to an active state, p0038-0040].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in the invention of Filler a halftone mountain as disclosed by Veis because a different halftone matrix tone can be utilized depending on the grayscale value to be applied in the printed product to reduce visible image artifacts as discussed by Veis in at least paragraphs 0020 and 0037-0039.
Veis does not appear to disclose where the halftone mountains [i.e. threshold matrix] for different colours are the same.
Pritchard discloses in a well-known related article where it is well-known that different halftone screens [i.e. halftone mountains] for different colors are the same [With the exception of FM (stochastic screening), all screens consist of dots arranged in a regular pattern or matrix, page 1].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Filler in view of Veis the support whereby halftone screens [i.e. halftone mountains] for different colors are the same as disclosed by Prichard because it may provide a more expeditious processing for the image data as evidenced by Sharma et al., (US Pub 20030128395).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filler et al., (US Pub 20170024845) in view of Veis (US Pub 20180152596) and in further view of Rylander (US Pub 20030210431).
Claim 19: Filler in view of Veis discloses the method according to claim 12.
Filler does not appear to explicitly disclose wherein the halftone mountains for different colours different from each other.
Veis discloses providing a halftone mountain [the first threshold matrix is configured as an array 602 comprising a plurality of cells Pi corresponding to respective pixels in the halftone [i.e. halftone mountain]. Each cell defines a grayscale threshold value which is used to determine whether the corresponding pixel should be assigned an active or an inactive state. In this respect, the plurality of cells Pi define grayscale threshold values in the range 1 to 64 corresponding to 64 distinct grayscale levels [i.e. plurality of halftone planes with different tone values]. Thus, for a given grayscale level resulting from the color separation process, the first threshold matrix 600 [e.g. halftone mountain] may be used to determine which cells should be assigned to an active state, p0038-0040].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in the invention of Filler a halftone mountain as disclosed by Veis because a different halftone matrix tone can be utilized depending on the grayscale value to be applied in the printed product to reduce visible image artifacts as discussed by Veis in at least paragraphs 0020 and 0037-0039.
Veis does not appear to disclose where the halftone mountains [i.e. halftone matrix] for different colours different from each other.
Rylander discloses in a well-known related system [Abstract] where it is known that the halftone mountains [i.e. halftone matrix] for different colours are different from each other [using a different matrix for each color, p0030].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in the invention of Filler in view of Veis the support wherein the halftone mountains [i.e. halftone matrix] for different colours different from each other as taught by Rylander because it helps to minimize inaccuracies in the registration of the printed halftone as discussed by Rylander in at least paragraph 0030.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharma et al., (US Pub 20030128395) discloses at paragraph 0016 where a single screen pattern for each separation provides a more expeditious processing for the image data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672